YAZZIE, Chief Justice,
Concurring on different grounds.
It is dangerous for the Court to reason that since trial courts are not appellate bodies and the Navajo Nation Supreme Court is an appellate body, agency appeals must go to the Supreme Court. That approach overlooks the origin, nature, and history of appeals. At common law, an “appeal” was in the form of an extraordinary writ. Superior courts, or courts which had greater dignity by royal appointment, issued orders to inferior courts to review their judgments. The writs included the writ of prohibition, the writ of mandamus, the writ of certiorari, and the writ of review. They were orders to lower courts to produce their decision for examination and review.
Administrative agencies are comparatively recent arrivals to the world of adjudication, but the same principles apply to their determinations. In common law practice, a trial court had the power to issue a writ of certiorari to an agency or one of its functionaries to produce the record of decision of review.
The Navajo Nation jealously guards its sovereign immunity from suit, so there is a general principle that the Navajo Nation Council must surrender agency immunity in statutory delegations of power to a given body. The jurisdiction of courts for judicial review of agency decisions is granted by statute.
If the Court construes 15 N.T.C. § 1509 to require an appeal to the Navajo Nation Supreme Court because it is an appellate court and trial courts are not, that will jeopardize a rather fundamental principle of administrative law. It will create a conflict with the Council, and call into question other schemes for judicial review. It will place the courts in conflict with the Council when it considers the proposed Administrative Procedures Act. That proposed law provides for judicial review by district courts. The reasoning of the majority in this opinion hints that such jurisdiction would be improper, because trial courts are not appellate courts.
That does not invalidate the remainder of the majority’s reasoning: Judge Jerome Frank compares statutes to the words and music in a musical score. Jerome Frank, Courts on Trial 292 (1963). “A legislature can make plain when it wants literalness, and when it wants to authorize judicial legislation. It can, in *62effect, say to the courts, ‘Play this statute with tenderness,’ or that statute ‘with determination.’ It can give unequivocal directions to the courts.” Id. at 304. If, however, a legislature fails to place instructions in the score, it cannot complain if the courts play the statute using their own interpretation of the thrust of its music. That is what happened here — the Navajo Nation Council, at the prompting of a careless drafter, failed to state which orchestra of the Navajo Nation Courts is to play the music of statutory disputes between the Nation and businesses.
Given the ambiguity of the statute, it is proper for the Court to simply say that considerations of judicial economy and finality dictate the conclusion reached by the majority. Let us be up front about judicial economy: the Navajo Nation courts had a caseload of 90,651 cases in fiscal year 1993. That hardly offers either the Navajo Nation or those doing business with it a receptive climate for sometimes complex litigation. Many other jurisdictions, most notably the federal system, provide for direct appeals to circuit courts of appeal because of the fact that they are in a superior position to hear appeals on an agency administrative record. Finality is another traditional consideration. Both businesses and the Navajo Nation want a prompt and final determination of their disputes over questions of law. The Navajo Nation Supreme Court is the court of last resort of the Navajo Nation. It offers authoritative, conclusive, and final interpretations of law. It is the grand orchestra to interpret scores penned by the Navajo Nation Council. Finally, the approach offered by the majority is in keeping with the policy that Navajo Nation law should promote a healthy business climate. That climate will be enhanced by an interpretation which guides business litigants directly from an agency adjudicative determination to this Court.
I would simply rule that given considerations of judicial economy, finality, and law as a means to nourish a good business climate, this Court is the review body meant by 15 N.T.C. § 1509.